UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 4, 2009 River Hawk Aviation, Inc. (Exact name of Registrant as specified in charter) Nevada 0-30440 22-3537927 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification) 3103 9th Avenue Drive, Hickory, NC 28601 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (828) 322-6044 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORM 8-K Section 5 - Corporate Governance and Management Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b) On May 04, 2009, Michael G. Brinkley submitted his letter of resignation as the Company’s Chief Financial Officer to be effective on May 04, 2009.Brent L. Smith who joined the Company as Corporate Controller on September 29, 2008 has been appointed as the Company’s Interim Chief Financial Officer until the Company names a permanent successor.Mr. Smith, age 38, has over 12 years experience in financial management in the aviation service and maintenance industry serving as Controller of Profile Aviation Center, Inc., a wholly owned subsidiary of the Company, since SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RIVER HAWK AVIATION, INC. (Company) /s/ Calvin Humphrey By: Calvin Humphrey Its: President, CEO Date: May 6, 2009
